UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended September 30, 2015 o TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-52864 Entia Biosciences, Inc. (Exact name of Registrant as specified in its charter) Nevada 26-0561199 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 13ualatin-Sherwood Rd #800, Sherwood, OR 97140 (Address of principal executive offices) (509) 427-5132 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive DataFile required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x On November 13, 2015, 29,103,587 shares of the registrant's common stock, par value $0.001 per share, were outstanding. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 Table of Contents PART I -FINANCIAL INFORMATION Item 1. Financial Statements ENTIA BIOSCIENCES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2015 December 31, 2014 Assets Current Assets: Cash $ $ Accounts receivable, net Inventory, net Prepaid expenses Total Current Assets Property and Equipment, net Patents and license, net Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities: Accounts payable and accrued expenses $ $ Short-term convertible notes payable, net of discount related-party Short-term convertible notes payable, net of discount Notes payable Total Current Liabilities Total Liabilities Stockholders' Equity (Deficit): Preferred stock, $0.001 par value, 5,000,000 shares authorized, Series A preferred stock, 350,000 shares designated, 191,307 and 200,807 shares issued and outstanding, respectively, aggregate liquidation value of $956,535 and $1,004,035 respectively Common stock, $0.001 par value, 150,000,000 shares authorized, 29,103,587 and 15,512,927 shares issued and outstanding, respectively Additional paid-in capital Deferred compensation ) ) Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to the consolidated financial statements. 3 Table of Contents ENTIA BIOSCIENCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, 2015 September 30, 2014 September 30, 2015 September 30, 2014 REVENUES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Advertising and promotion Professional fees Consulting fees Impairment of intangible asset - - General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES) Interest expense ) Other income (expense) ) ) Loss on write-off of debt discount - ) ) ) Loss on settlement of notes payable - - ) - Gain on settlement of accounts payable - NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE - BASIC AND DILUTED: $ ) $ ) $ ) $ ) Weighted common shares outstanding - basic and diluted See accompanying notes to the consolidated financial statements. 4 Table of Contents ENTIA BIOSCIENCES, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE PERIOD ENDED DECEMBER 31, 2014 and FOR THE INTERIM PERIOD ENDED SEPTEMBER 30, 2015 (Unaudited) Preferred Stock Common Stock Additional Paid In Deferred Accumulated Total Stockholders' Equity Shares Amount Shares Amount Capital Compensation Deficit (Deficit) Balance - December 31, 2014 $ ) $ ) $ ) Issuance of warrants in connection with convertible notes payable - Issuance of common stock for cash - Issuance of common stock for conversion of preferred stock ) ) 95 ) - - - Issuance of common stock for conversion of convertible debt - Issuance of common stock for conversion of accounts payable - Issuance of common stock for cashless exercise of warrants - - ) - - - Stock compensation - Issuance of common stock for services - Issuance of warrants for services - ) - - Issuance of warrants in connection with sales agreement - Amortization of deferred compensation - Net loss - ) ) Balance - September 30, 2015 $ ) $ ) $ ) See accompanying notes to the consolidated financial statements. 5 Table of Contents ENTIA BIOSCIENCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Nine Months Ended Ended September 30, 2015 September 30, 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation/amortization Gain on settlement of accounts payable ) ) Impairment of intangible asset - Loss on write-off of debt discount Amortization of discount on convertible notes Loss on conversion of notes payable - Stock-based compensation Loss on sale of stock subscription receivable - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses Accounts payable and accrued expenses NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Acquisition of patents and patents pending(net) ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - Proceeds from convertible notes payable and notes payable Payment on notes payable ) ) Payment on convertible note payable - related party - ) Proceeds from sale of stock subscription receivable - Proceeds from convertible note payable-related party - NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest paid $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH FLOWS FINANCING AND INVESTING ACTIVITIES: Conversion of convertible notes payable, accounts payable and accrued interest to preferred and common stock $ $ Stock issued for services $ $ Issuance of warrants for accrued salary $ - $ See accompanying notes to the consolidated financial statements. 6 Table of Contents NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – ORGANIZATION AND OPERATIONS We engage in the distribution of nutraceutical and cosmeceutical products, some of which are dietary supplements.We are also engaged in the discovery, scientific evaluation and marketing of natural formulations that can be used in medical foods, nutraceuticals, cosmetics and other products developed and sold by Entia and third parties.Additionally, we are developing new technologies and processes related to our products. We have a history of incurring net losses and net operating cash flow deficits. At September 30, 2015, we had cash and cash equivalents of $41,354. We will require additional capital of at least approximately $135,000 to repay debt principal and accrued interest maturing during fourth quarter 2015 and we intend to raise the monies by undertaking one or more equity-based private placements.In addition, of this $135,000, $60,000 in notes payable is now due and its conversion into our common stock is under discussion with the holder.We are confident this note will be converted or otherwise settled prior to the end of our fiscal year. These conditions raise substantial doubt about our ability to continue as a going concern.However, we anticipate that our anticipated cash flows from operations and from on-going financing activities will be sufficient to meet our cash requirements through December 2015. In order for us to continue as a going concern and ultimately to achieve profitability, we will be required, in some combination, to obtain capital from external sources, increase revenues and reduce operating costs. The issuance of equity securities and/or securities convertible into equity securities will cause dilution to our shareholders. If external sources of financing are not available or are inadequate to fund our operations, we will be required to reduce operating costs including personnel costs, which could jeopardize our future strategic initiatives and business plans. The accompanying consolidated financial statements have been prepared assuming that the Company continues as a going concern. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the matters discussed herein. NOTE 2– SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation and principles of consolidation The accompanying consolidated unaudited interim financial statements and related notes have been prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.Unaudited interim results are not necessarily indicative of the results for the full year.These unaudited interim financial statements should be read in conjunction with the financial statements of the Company for the year ended December 31, 2014 and notes thereto contained in the Company’s Annual Report on Form 10-K filed with the SEC. All intercompany accounts have been eliminated for the purpose of the consolidated financial statement presentation. Use of estimates The preparation of consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash We consider all highly liquid, short-term investments with original maturities of three months or less when purchased to be cash equivalents. 7 Table of Contents Accounts receivable Accounts receivable are recorded at the invoiced amount, net of allowance for doubtful accounts. The allowance for doubtful accounts is our best estimate of the amount of probable credit losses based on specific identification of accounts in our existing accounts receivable. Outstanding account balances are reviewed individually for collectibility. We determine the allowance based on historical write-off experience, customer-specific facts and economic conditions. Bad debt expense is included in general and administrative expenses, if any. We generally consider all accounts greater than 30 days old to be past due. Account balances are charged off against allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The allowance for doubtful accounts was $5,736 and $30,022 at September 30, 2015 and December 31, 2014, respectively. Inventory Inventory, which consists primarily of raw materials to be used in the production of our dietary supplement products, is stated at the lower of cost or market using the first-in, first-out method. We regularly review our inventory on hand and, when necessary, record a provision for excess or obsolete inventory. Property and equipment Property and equipment are recorded at cost. Additions and improvements that increase the value or extend the life of an asset are capitalized. Maintenance and repairs are expensed as incurred. Upon sale or retirement of property and equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in the consolidated statement of operations.Depreciation is computed on a straight-line basis over the following estimated useful lives of the assets: Office equipment 3 years Production equipment 5 to 7 years Equipment under capital lease 5 to 7 years Leasehold improvements Lesser of lease term or useful life of improvement Patents Patents, once issued or purchased, are amortized using the straight-line method over their economic remaining useful lives. All internally developed process costs incurred to the point when a patent application is to be filed are expensed as incurred and classified as research and development costs. Patent application costs, generally legal costs, are capitalized pending disposition of the individual patent application, and are subsequently either amortized based on the initial patent life granted, generally 15 to 20 years for domestic patents and 5 to 20 years for foreign patents, or expensed if the patent application is rejected. The costs of defending and maintaining patents are expensed as incurred. Upon becoming fully amortized, the related cost and accumulated amortization are removed from the accounts. Impairment of long-lived assets Our long-lived assets, which include property and equipment, patents and licenses of patents, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. 8 Table of Contents We assess the recoverability of our long-lived assets by comparing the projected undiscounted net cash flows associated with the related long-lived asset or group of long-lived assets over their remaining estimated useful lives against their respective carrying amounts. Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets. Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable. If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives. Discount on convertible notes payable We allocate the proceeds received from convertible notes between convertible notes payable and warrants, if applicable. The resulting discount for warrants is amortized using the effective interest method over the life of the debt instrument. After allocating a portion of the proceeds to the warrants, the effective conversion price of the convertible note payable can be determined. If the effective conversion price is lower than the market price at the date of issuance, a beneficial conversion feature is recorded as an additional discount to the convertible note payable. The beneficial conversion feature discount is amortized using the effective interest method over the life of the debt instrument. The amortization is recorded as interest expense on the consolidated statements of operations. Fair value of financial instruments The carrying amounts of our financial assets and liabilities, such as cash, accounts receivable and accounts payable, approximate their fair values (determined based on level 1 inputs in the fair value hierarchy) because of the short maturity of these instruments. Due to conversion features and other terms, it is not practical to estimate the fair value of notes payable and convertible notes. Fair value measurements We measure fair value as an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that is determined based on assumptions that market participants would use in pricing an asset or liability. We utilize a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level 1 Quoted market prices available in active markets for identical assets or liabilities as of the reporting date. Level 2 Pricing inputs other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reporting date. Level 3 Unobservable inputs where there is little or no market data, which require the reporting entity to develop its own assumptions. We do not have any assets or liabilities measured at fair value on a recurring or a non-recurring basis. Consequently, we did not have any fair value adjustments for assets and liabilities measured at fair value at September 30, 2015 or December 31, 2014, nor any gains or losses reported in the consolidated statement of operations that are attributable to the change in unrealized gains or losses relating to those assets and liabilities still held at the reporting date for the periods ended September 30, 2015 and September 30, 2014. 9 Table of Contents Revenue recognition We recognize revenue when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been performed, (iii) amounts are fixed or determinable and (iv) collectibility of amounts is reasonably assured. Revenues from the sale of products, including shipping and handling fees but excluding statutory taxes collected from customers, as applicable, are recognized when shipment has occurred. We sell our products directly to customers. Persuasive evidence of an arrangement is demonstrated via order and invoice, product delivery is evidenced by a bill of lading from the third party carrier and title transfers upon shipment, the sales price to the customer is fixed upon acceptance of the order and there is no separate sales rebate, discount, or volume incentive.Allowances for product returns, primarily in connection with one distribution agreement, are provided at the time the sale is recorded.This allowance is based upon historical return rates for the Company and relevant industry patterns, which reflects anticipated returns of unopened product in its original packaging to be received over a period of 120 days following the original sale. Shipping and handling costs Amounts charged to customers for shipping products are included in revenues and the related costs are classified in cost of goods sold as incurred. Advertising and promotion costs Costs associated with the advertising and promotions of our products are expensed as incurred. Equity instruments issued to parties other than employees for acquiring goods or services We account for all transactions in which goods or services are the consideration received for the issuance of equity instruments based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. The measurement date used to determine the fair value of the equity instrument issued is the earlier of the date on which the performance is complete or the date on which it is probable that performance will occur. Currently such transactions are primarily awards of warrants to purchase common stock. The fair value of each warrant award is estimated on the date of grant using a Black-Scholes option-pricing valuation model. The assumptions used to determine the fair value of our warrants are as follows: - The expected life of warrants issued represents the period of time the warrants are expected to be outstanding. - The expected volatility is generally based on the historical volatility of comparable companies’ stock over the contractual life of the warrant. - The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant for periods within the contractual life of the warrant. - The expected dividend yield is based on our current dividend yield as the best estimate of projected dividend yield for periods within the contractual life of the warrant. 10 Table of Contents Income taxes We recognize deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax assets and liabilities are based on the differences between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Deferred tax assets are reduced by a valuation allowance to the extent management concludes it is more likely than not that the assets will not be realized. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in our consolidated statements of income in the period that includes the enactment date. We recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in our consolidated financial statements from such a position should be measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate settlement. Should they occur, our policy is to classify interest and penalties related to tax positions as income tax expense. We did not record an income tax provision for the three and nine months ended September 30, 2015 and 2014 as we had a net taxable loss (the benefit of which was fully reserved) in the periods. Net loss per common share Basic and diluted net loss per share has been computed by dividing our net loss by the weighted average number of common shares issued and outstanding. Convertible preferred stock, options and warrants to purchase our common stock as well as debt which is convertible into common stock are anti-dilutive and therefore are not included in the determination of the diluted net loss per share for three and nine months ended September 30, 2015 and 2014.The following table presents a reconciliation of basic loss per share and excluded dilutive securities: For the Three Months Ended September 30, For the Nine Months Ended September 30, Numerator: Net loss $ ) $ ) $ ) $ ) Denominator: Weighted-average common shares outstanding Basic and diluted net loss per share $ ) $ ) $ ) $ ) Common stock warrants Series A convertible preferred stock Stock options Convertible debt including interest Excluded dilutive securities Reclassifications Certain reclassifications have been made to prior period financial statements and footnotes in order to conform to the current period's presentation. Segments We have determined that we operate in one segment for financial reporting purposes. 11 Table of Contents Recently issued accounting pronouncements In May 2014, the FASB issued new accounting guidance related to revenue recognition. This new standard will replace all current U.S. GAAP guidance on this topic and eliminate all industry-specific guidance. The new revenue recognition standard provides a unified model to determine when and how revenue is recognized. The core principle is that a company should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration for which the entity expects to be entitled in exchange for those goods or services. This guidance will be effective for Entia beginning January 1, 2017 and can be applied either retrospectively to each period presented or as a cumulative-effect adjustment as of the date of adoption. We are evaluating the impact of adopting this new accounting standard on our financial statements. NOTE 3 – INVENTORY Inventory consists of the following at: September 30, 2015 December 31, 2014 Raw materials $ $ Finished goods Less:reserve for excess and obsolete inventory ) ) $ $ NOTE 4 – PROPERTY AND EQUIPMENT Property and equipment, stated at cost, consists of the following at: September 30, 2015 December 31, 2014 Office equipment $ $ Production equipment Leasehold improvements Less:accumulated depreciation ) ) $ $ NOTE 5– PATENTS AND LICENSES, NET Our identifiable long-lived intangible assets are patents and prepaid licenses. Patent and license amortization is $3,372 and $3,371 for the three months ended September 30, 2015 and 2014, respectively and $10,112 and $11,071 for the nine months ended September 30, 2015 and 2014, respectively. The licenses are being amortized over an economic useful life of 17years. The gross carrying amounts and accumulated amortization related to these intangible assets consist of the following at: September 30, 2015 December 31, 2014 Licenses and amortizable patents $ $ Unamortized patents Accumulated amortization ) ) Patents and Licenses, net $ $ 12 Table of Contents NOTE 6 – ACCRUED EXPENSES Accrued expenses (included with accounts payable) consists of the following at: September 30, 2015 December 31, 2014 Executive compensation $ $ Other accruals $ $ NOTE 7 – NOTES PAYABLE Notes payable consists of the following: September 30, 2015 December 31, 2014 Notes payable - current 7.85% unsecured, $473 due monthly $ - $ 5.86% unsecured, $545 due monthly - 7.85% unsecured, $314 due monthly - 4.15% unsecured, $3,436 due monthly - 10.00% unsecured, interest only, due on demand.Note was settled on May 29, 2015 in exchange for 250,000 shares of common stock.In addition, 500,000 3-year warrants were granted and vested with an exercise price ranging from $0.125 - $0.15.We calculated and posted a loss on the settlement in the amount of $32,500. - $ $ Convertible notes payable, net 8% secured due on December 26, 2015 (net of discount related to beneficial conversion feature of $1,408 in 2015 and $7,746 in 2014), convertible into preferred stock at $5.00 per share. $ $ 6% unsecured, convertible into common stock at $2.00 per share, due on demand 10% unsecured due March 2015 (net of discount related to warrants of $0 in 2015 and $2,362 in 2014).Note and accrued interest were converted on May 7, 2015 for 275,000 shares of common stock.In addition, 550,000 3-year warrants were granted and vested with an exercise price ranging from $0.125 - $0.15. - 10% unsecured due April 2015 (net of discount related to warrants of $0 in 2015 and $9,800 in 2014).Note and accrued interest were converted on April 30, 2015 for 1,100,000 shares of common stock.In addition, 2,200,000 3-year warrants were granted and vested with an exercise price ranging from $0.125 - $0.15. - 10% unsecured due April 2015 (net of discount related to warrants of $0 in 2015 and $1,377 in 2014).Paid in full in April 2015. - 8% unsecured due April 2015 (net of discount related to beneficial conversion feature of $0 in 2015 and $11,968 in 2014), This note was converted into 527,911 shares of common stock during first quarter 2015 - 8% unsecured due May 2015 (net of discount related to beneficial conversion feature of $0 in 2015 and $19,190 in 2014), $25,000 of this note was converted into 318,471 shares of common stock while the remaining $28,000 was repaid in cash during first quarter 2015. - 10% unsecured due December 2015 (net of discount related to warrants of $0 and $4,620 in 2014).This note was converted in July 2015 for 322,500 shares of common stockInaddition, 645,000 3-year warrants were granted and vested with an exercise price ranging from $0.125 - $0.15. - 10% unsecured due December 2015 (net of discount related to warrants of $0 in 2015 and $1,727 in 2014) convertible price to be determined by the purchase price paid by investors in future offerings, not to exceed $1.50 per share 10% unsecured due October 2015 (net of discount related to warrants of $0 in 2015 and $1,805 in 2014) convertible price to be determined by the purchase price paid by investors in future offerings, not to exceed $1.50 per share.We are currently in contract extension negotiations. 10% unsecured due October 2015 (net of discount related to warrants of $0 in 2015 and $4,512 in 2014) Note and accrued interest were converted on May 21, 2015 for 275,000 shares of common stock.In addition, 550,000 3-year warrants were granted and vested with an exercise price ranging from $0.125 - $0.15. - 8% unsecured due September 2015 (net of discount related to beneficial conversion feature of $0 in 2015 and $36,247 in 2014). This note was paid off in Q2. - $ $ Convertible notes payable, net related party 0% unsecured due November 2015 (net of discount related to beneficial conversion feature of $274 in 2015 and $2,738 in 2014 and net of discount related to warrants of $286 in 2015 and $2,863 in 2014 and convertible into common stock at $0.30 per share.) $ 13 Table of Contents On March 11, 2015, we entered into a promissory note for $50,000 at 10% interest due on or before May 15, 2015.The note had a stated original issue discount of $3,000 and we granted a 3 year warrant to purchase 50,000 shares of common stock at $0.10 per share vesting.We calculated a discount related to the fair value of the warrants of $6,850.This note was paid in full on March 30, 2015.We recognized the $6,850 in interest expense along with the original issue discount during the first quarter 2015. On March 25, 2014, we entered into a line of credit arrangement.The line of credit is $60,000 with an interest rate of prime plus 3.00%.There are no loan covenants applicable to this line of credit and the amount outstanding as of September 30, 2015 is $57,923.This liability is listed as a component of accounts payable and accrued expenses on the balance sheet. NOTE 8 – RELATED PARTY TRANSACTIONS Common stock issued On April 17, 2015, the board of directors authorized and granted to its executives and board of directors for the year end 2015, restricted common stock bonuses as follows: o Marvin Hausman, CEO, 600,000 shares valued at $120,000, o Devin Andres, COO, 550,000 shares valued at $110,000, o Philip Sobol, board of directors, 200,000 shares valued at $40,000, and o Elliott Shelton, board of directors, 200,000 shares valued at $40,000. Debt agreements from board member On July 1, 2014, we entered into a promissory note due on October 31, 2014 at 0% in the principal amount of $15,000 with Dr. Philip Sobol, a member of our board of directors.In conjunction with the note, we granted Dr. Sobol a five-year warrant to purchase 15,000 shares of common stock at $0.50 per share, which fully vested upon receipt of monies.We calculated a discount on the granting of the warrants in the amount of $5,445 and expensed this during the third quarter 2014 to interest expense.The note also contained a conversion feature where Dr. Sobol can convert the note into common stock at $0.50 per share.We calculated and posted a discount related to this conversion feature of $7,545 and amortized it during the third quarter 2014.During third quarter 2014, we agreed to an extension of the note until November 2015.In exchange for the extension, we issued a seven-year warrant to purchase 15,000 shares of Entia’s common stock at $0.20 per share.The extension also changed the conversion price on the note from $0.50 per share to $0.30 per share.We posted a discount related to the new warrants of $3,435 and will amortize this over the life of the loan to interest expense.We also posted a discount related to the beneficial conversion feature of $3,285 and will amortize this over the life of the loan to interest expense.In addition, we also calculated the difference in fair value related to the modification of the conversion price.We calculated a $27 difference and management decided not to post this loss. NOTE 9 – STOCKHOLDERS’ EQUITY (DEFICIT) Preferred Stock On May 26, 2011, our board of directors designated 350,000 shares of our authorized preferred stock as Series A preferred stock, $0.001 par value per share. The Series A preferred stock is entitled to a liquidation preference, votes on an as-converted basis with our common stock on all matters as to which holders of common stock are entitled to vote, and is convertible into common stock on a one-for-ten basis. In September 2015, our new executive management became aware that the 2011 designation of the Series A preferred stock by our board of directors was not authorized by the Company’s Articles of Incorporation. As a result, the shares of Series A preferred stock issued by the Company were not duly authorized and, further, uncertainty exists as to the validity of the subsequent conversion by certain holders of Series A preferred stock of some of these shares into common stock. On October 1, 2015, Nevada’s corporations statute was amended by means of Nevada Senate Bill No. 446 so as to allow retroactive correction of the aforementioned authorization issue through a ratification vote or consent of our shareholders (which excludes the vote or consent as to any shares of Series A preferred stock or any shares of common stock issued upon conversion of the Series A preferred stock). We are undertaking to receive such ratification through a written consent solicitation of our shareholders. We believe that we will be successful in obtaining this ratification, at which point all outstanding shares of our Series A preferred stock and, as the case may be, the common stock into which any of our Series A preferred stock has been converted will be validly issued and outstanding. 14 Table of Contents During the third quarter 2015, one investor converted 1,500 shares of Series A preferred stock for 15,000 shares of common stock. During second quarter 2015, two investors converted 8,000 shares of Series A preferred stock for 80,000 shares of common stock. During second quarter 2014, two investors converted 44,162 shares of Series A preferred stock for 441,620 shares of common stock. Common stock During third quarter 2015, we issued shares of common stock for the following: o 15,000 shares of common stock for conversion of 1,500 shares of Series A preferred stock, o 418,750 shares of common stock with a value of $82,838 for services rendered, o 193,856 shares of common stock in exchange for conversion of accounts payable in the amount of $22,776, o 322,500 shares of common stock in exchange for conversion of notes payable in the amount of $30,000 plus accrued interest of $2,250, o 567,901 shares of common stock for $40,168 cash, and o 111,683 shares of common stock with a value of $14,072 in payment of accrued payroll. During second quarter 2015, we issued shares of common stock for the following: o 80,000 shares of common stock for conversion of 8,000 shares of Series A preferred stock, o 4,350,000 shares of common stock issued for $435,000 in cash, o 1,550,000 shares of common stock issued to the board of directors and executives valued at $310,000, o 1,900,000 shares of common stock in exchange for conversion of notes payable in the amount of $175,000 plus accrued interest of $12,500, o 2,050,923 shares of common stock in a cashless exchange for 2,158,867 warrants, o 305,165 shares of common stock with avalue of $96,732 in exchange for conversion of accounts payable, and o 365,000 shares of common stock with a value of $78,913 for services rendered. During first quarter 2015, we issued shares of common stock for the following: o 28,000 shares of common stock for a value of $10,383 for services rendered, o 430,000 shares of common stock issued for $85,005 in cash, o 846,382 shares of common stock in exchange for conversion of notes payable in the amount of $67,500 plus accrued interest of $1,720, and o 55,500 shares with a value of $11,100 in exchange for conversion of accounts payable. During third quarter 2014, we issued shares of common stock for the following: o 645,885 shares of common stock with a value of $77,200 upon conversion of $75,500 of convertible notes payable along with accrued interest of $1,700, o 300,000 shares of common stock for conversion of 30,000 shares of Series A preferred stock, o 2,592,570 shares of common stock in exchange for converting $777,770 of accrued salary to two key employees, o 400,000 shares of common stock with a value of $107,882 in exchange for conversion of notes payable, o 7,813 shares of common stock with a value of $5,000 for the conversion of accounts payable, o 50,000 shares of common stock in conjunction with a distributor agreement value at $21,500.This amount is posted as a reduction in revenues, and o 75,000 shares of common stock with a value of $33,713 for services rendered. 15 Table of Contents During second quarter 2014, we issued shares of common stock for the following: o 151,126 shares of common stock with a value of $32,520 upon conversion of $30,000 of convertible notes payable along with accrued interest of $2,520, o 23,000 shares of common stock with a value of $13,113 for services rendered, o 441,620 shares of common stock in exchange for 44,162 shares of Series A preferred stock, and o 80,000 shares of common stock with a value of $46,400 for the settlement of accounts payable in the amount of $149,421.We posted a gain on settlement in the amount of $103,021. During first quarter 2014, we issued shares of common stock for the following: o 64,700 shares of common stock for a value of $39,556 for services rendered, o 79,293 shares of common stock for a value of $44,250 for services to be performed in the future, and o 6,717 shares of common stock with a value of $4,501 for the settlement of accounts payable. Stock incentive plan On September 17, 2010, our Board of Directors adopted the 2010 Stock Incentive Plan (“Plan”). The Plan provides for the grant of options to purchase shares of our common stock, and stock awards consisting of shares of our common stock, to eligible participants, including directors, executive officers, employees and consultants of the Company. We have reserved 4,650,000 shares of common stock for issuance under the Plan with an annual increase in shares of 50,000 as of January 1 of each year; commencing January 1, 2012. A summary of option activity under the stock option plan as of September 30, 2015 and changes during the nine months then ended is presented below: Weighted Weighted Average Average Remaining Aggregate Number of Exercise Price Exercise Contractual Term Intrinsic Shares Range Price (Years) Value Outstanding, December 31, 2013 $
